ON MOTION FOR REHEARING AND ON MOTION TO MODIFY.
Barth  Barron have filed a motion for rehearing and, also, a motion to modify. The reason assigned in these motions are that they represented Kathryn Trautz, as guardian and curatrix of Kathryn Marie Handlan Trautz, a minor, from September 15, 1921, until March 16, 1927, and no allowance was made to them for this service.
In this kind of a case, attorneys' fees and expenses are allowed to a litigant, to reimburse him for money expended by him for the benefit of the estate. The fee is not allowed to the attorney; but to the litigant.
In writing the opinion we did not overlook the question raised on these motions, but the order of the trial court allowed the fee to Barth  Barron, as attorneys for Kathryn Trautz, and no mention was made in the order as to Kathryn Trautz, guardian and curatrix; nor was this fact called to the court's attention in her motion for a new trial.
The question raised in these motions is not before us for our decision.
Both motions should be overruled. It is so ordered. All concur, except Ellison and Hays, JJ., absent.